NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IRENE WANJIRU THIRU,                             No.   17-72928
                                                       19-70012
                Petitioner,
                                                 Agency No. A205-560-108
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 5, 2021**
                                 Seattle, Washington

Before: McKEOWN and PAEZ, Circuit Judges, and ORRICK,*** District Judge.

      Irene Wanjiru Thiru, a native and citizen of Kenya, petitions for review of

the order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable William Horsley Orrick, United States District Judge
for the Northern District of California, sitting by designation.
the decision of an immigration judge (“IJ”) that denied her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)

(petition No. 17-72928) and of the BIA’s subsequent order denying her motion to

reconsider and terminate proceedings (petition No. 19-70012). We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review in No. 17-

72928 and deny in No. 19-70012.

      When lack of corroboration is one of the stated bases for an adverse

credibility determination, as in this case, we first consider the reasons for that

determination that were unrelated to corroboration issues and evaluate whether the

adverse credibility finding is supported by substantial evidence. See Bhattarai v.

Lynch, 835 F.3d 1037, 1043 (9th Cir. 2016). If, at that point, the adverse

credibility finding is not supported by substantial evidence, we then evaluate

whether the IJ “provide[d] the applicant notice of the specific corroborative

evidence that was required and an opportunity to provide it or explain why he

[could not] reasonably obtain it.” Id. If not, we remand “for the IJ to give the

applicant that opportunity.” Id. at 1043–44.

      Here, the BIA upheld the IJ’s determination that Thiru was not credible

based solely on a perceived inconsistency regarding the date on which Thiru was

raped. The inconsistency the IJ identified is this: Thiru testified that the Mungiki

group attacked her and her family three times and that she and her daughters were


                                           2
raped during the second incident on December 7, 2011, yet the medical

examination report issued by the Kenyan police’s physician (Exhibit 7) indicated

that the rape occurred on July 5, 2011, during the first of the three incidents.

      Thiru testified that when she went to the police after the third incident, they

issued a “case summary” of all three incidents that she had reported. The case

summary consisted of documents that the IJ marked as Exhibit 6 (cover/first page)

and Exhibit 4 (victim’s statement/second page). The second page describes all

three incidents and lists dates for each incident that corroborate Thiru’s testimony,

including the date of the rape as December 7, 2011. However, the police

separately back-dated the case summary with the date of the first incident reported:

July 5, 2011. Thiru testified that she presented this case summary to the police

physician, who completed the required form (Exhibit 7) based on the information

in the case summary and mistakenly incorporated the date of the case summary

report itself, July 5, as the date of the rape, even though the body of the case

summary lists the date of the rape as December 7. The IJ determined that Thiru

had failed to adequately explain the date discrepancy between Exhibit 7 and her

testimony, did not believe that Thiru could readily corroborate her testimony, and

ultimately denied her applications for relief based on an adverse credibility

determination.

      To support an adverse credibility determination, an inconsistency must not


                                           3
be trivial and must have some bearing on the petitioner’s veracity. Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010). “[M]inor discrepancies in dates that

. . . cannot be viewed as attempts by the applicant to enhance his claims of

persecution have no bearing on credibility.” Singh v. Gonzales, 403 F.3d 1081,

1092 (9th Cir. 2005).

      The date discrepancy regarding when Thiru was raped says nothing about

her truthfulness or the overall reliability of her substantive account of the rape and

the other two attacks. See Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011).

The IJ’s focus on the date discrepancy constitutes “a flawed approach to credibility

determination.” Singh, 403 F.3d at 1090–91.

      Moreover, the date discrepancy cannot serve as substantial evidence for an

adverse credibility finding because neither the IJ nor the BIA provided “a specific

and cogent reason for rejecting” Thiru’s “reasonable and plausible explanation.”

See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011). Both considered only

Thiru’s statement that “she would have never presented Exhibit 7 if there was a

discrepancy” and ignored her actual explanation (that the police physician

incorporated the wrong date from Exhibits 4 and 6 into Exhibit 7) and the

explanation’s consistency with information on police procedures and treatment of

rape victims described in the Department of State Human Rights Report for Kenya.

      The IJ and BIA also ignored other facts that “tend[] to contravene a


                                           4
conclusion that a given factor undermines credibility.” Shrestha, 590 F.3d at 1044.

The medical report issued by the hospital where Thiru and her daughters were

treated after the rape (Exhibit 5) is dated December 8, 2011. And Thiru’s asylum

application, statement in support of her asylum application, declaration in support

of her prehearing statement, and the psychological evaluation report all list

December 7, 2011—the day before the medical report was issued—as the date of

the rape.

      The BIA noted another inconsistency, not identified in the IJ’s oral decision,

between Thiru’s asylum application and her statement in support of her asylum

application—whether Thiru’s neighbors came to rescue her during the first attack.

This alleged inconsistency is based on an incomplete reading of Thiru’s statement

in support of her asylum application and cannot form the basis for an adverse

credibility finding. Thiru’s statement explained that while the neighbors did not

come as quickly as she had hoped, they did eventually show up while the attack

was in progress and saved her and her husband from greater harm. That is what

her asylum application stated as well.

      The only remaining basis for the IJ and the BIA’s adverse credibility

determination is lack of corroboration. But the IJ did not give Thiru notice or an

opportunity to present corroborative evidence before denying relief as required

under 8 U.S.C. § 1158(b)(1)(B)(ii) and Ren. Nor did Thiru preemptively decline


                                          5
such an opportunity. While she initially said “[t]he only thing I have is my verbal

evidence,” she later added, “If I’m not able to find them now, I will go back and

talk to my husband and see if there is anything else that he can mail to me if what I

have is not enough.”

      In addition, the IJ’s denial of a continuance to allow Thiru to present

corroborative evidence was an abuse of discretion. Cruz Rendon v. Holder, 603

F.3d 1104, 1109–11 (9th Cir. 2010). The need for a continuance resulted from the

government counsel’s submission of the Kenya documents (Exhibits 4 through 7)

into the record at the end of the hearing. This prompted the IJ, who was otherwise

ready to grant Thiru’s application for relief, to ask Thiru for additional evidence to

corroborate her testimony. When Thiru had none at hand, the IJ denied her

application for relief and ordered her removal.

      The factors we consider when determining whether failure to grant a

continuance was an abuse of discretion all favor Thiru: The corroborative evidence

was obviously important to the IJ, Thiru’s failure to have evidence to rebut exhibits

that had not been disclosed was reasonable, a continuance would not have

inconvenienced the IJ, and there had been no continuance previously granted in

Thiru’s case. See id. at 1110. The IJ’s offer to reconsider his decision if Thiru

obtained additional evidence at a later date is not a proper remedy for his abuse of

discretion. A continuance would have provided Thiru with a reasonable


                                          6
opportunity to present her case in a full and fair hearing.

      Because substantial evidence does not support the IJ and the BIA’s adverse

credibility determination, we grant Thiru’s lead petition for review and remand for

further proceedings consistent with this disposition. If additional corroborative

evidence is still deemed necessary for Thiru to meet her burden of proof, the IJ

must comply with the statutory notice-and-opportunity requirement.

      We also remand Thiru’s CAT claim, which the IJ and the BIA summarily

denied without indicating that they considered Thiru’s evidence of country

conditions. See Kamalthas v. INS, 251 F.3d 1279, 1280 (9th Cir. 2001) (holding

that denial of asylum on credibility grounds does not necessarily preclude CAT

relief); Zhiqiang Hu v. Holder, 652 F.3d 1011, 1020 (9th Cir. 2011) (remanding

CAT claim where the BIA failed to provide a reasoned explanation of its decision).

      With respect to the second petition, the BIA did not abuse its discretion in

denying Thiru’s motion to reconsider and terminate. Her argument that the lack of

a time and date on her Notice to Appear (“NTA”) divested the IJ of jurisdiction

over the removal proceedings is foreclosed by Karingithi v. Whitaker, 913 F.3d

1158, 1160–62 (9th Cir. 2019) and Aguilar Fermin v. Barr, 958 F.3d 887, 889 (9th

Cir. 2020) (explaining that an NTA “need not contain time, date, and place

information to vest an immigration court with jurisdiction if such information is

provided before the hearing”). Contrary to Thiru’s assertion, Karingithi is not


                                           7
undermined by the Supreme Court’s narrowing of Auer deference in Kisor v.

Wilkie, 139 S. Ct. 2400 (2019) because Karingithi was not solely based on Auer

deference to the BIA’s interpretation of jurisdictional regulations. Rather, after

reaching the conclusion on the basis of our own analysis, we found the BIA’s

interpretation “consistent with our analysis.” Karingithi, 913 F.3d at 1161.1

      Petition No. 17-72928, GRANTED AND REMANDED. Petition No. 19-

70012, DENIED.




1
  To the extent that Thiru seeks review of the BIA’s denial of sua sponte
reopening, we lack jurisdiction to review that determination because it was not
based on a “legal or constitutional error.” Bonilla v. Lynch, 840 F.3d 575, 588 (9th
Cir. 2016). Even if susceptible to review, Thiru’s request was based on the same
jurisdictional argument foreclosed by Karingithi and Aguilar Fermin.

                                          8